Citation Nr: 0738508	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Portland, Oregon which denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran's hearing loss on the right pre-existed 
military service and was not aggravated thereby.

3.  The veteran's hearing loss on the left was incurred 
during active service.  


CONCLUSIONS OF LAW

1.  Hearing loss on the right was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Service connection for hearing loss on the left is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September of 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained available medical 
records and the appellant was afforded a VA medical 
examination in October of 2003.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.

Service connection for certain diseases, such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service. 38 C.F.R. § 3.307(a).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder. Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(2006), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

A review of the veteran's service medical records indicates 
that the veteran received an audiologic examination at 
induction in November 1965.  That examination was expressed 
in ASA units.  When converted to ISO (ANSI) units, the 
results of that testing were:  






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
30
LEFT
10
5
5
5
20

In March of 1966 service medical records indicate that the 
veteran was reporting trouble with his left ear.  Although 
the specific trouble was not discussed, the examination 
appears to have been negative and the veteran was instructed 
to wear his ear plugs and return in one week.   Approximately 
three days later the veteran returned with headaches, hot 
flashes, and fever and was subsequently admitted with an 
upper respiratory infection.  No additional reference is made 
to problems with the veteran's ears.  

The veteran underwent an additional audiological examination 
upon separation from active service in August of 1967.   At 
that time the results, in ISO units, were:  
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
-
30
LEFT
20
15
10
-
30

Post-service, the veteran underwent a VA audiologic 
examination in October of 2003.   Speech recognition was said 
to be 96 percent bilaterally and test results were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
55
60
LEFT
5
15
55
60
60

The examiner offered the opinion that hearing was within 
normal limits bilaterally in the low and mid frequencies, but 
sensorineural hearing loss was moderately severe in the high 
frequency range.  The examiner went on to state that 
"although the summer, 1966 noise exposure incident described 
above appears to be the type that could possibly cause 
hearing loss, his 8/16/67 ARMY separation hearing test 
indicated hearing within normal limits.  On that basis, it is 
my opinion that military service did not cause hearing loss 
and tinnitus."  

In addition to the above, the veteran presented a written 
statement from a fellow service member which corroborates the 
veteran's statement regarding the firing of a 90mm recoilless 
rifle in June and July of 1966.   

The Board has also considered the veteran's own assertions.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render their opinion as to etiology and 
a medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, any lay personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.

The evidence clearly shows that the veteran currently has 
bilateral hearing loss.  As noted above, when the veteran 
entered active service, he had preexisting hearing loss on 
the right as evidenced by a finding of 30db at 4000hz.  
However, the veteran's separation examination indicated the 
same 30db finding.  As such, the Board concludes that the 
veteran's preexisting hearing loss on the right was not 
aggravated by active service as there was no change in his 
hearing levels.  

As to the left ear, the veteran's hearing changed from 20db 
at 3000hz at induction to 30db at 3000hz at separation.  As 
stated above, the threshold for normal hearing is from 0 to 
20 decibels.  Hensley at 157.  Therefore, the Board finds 
that the shift in hearing level supports a finding that the 
veteran developed hearing loss as a result of his service.  
The record reflects that he reported trouble with his left 
ear during service as well.  While the VA examiner indicated 
that the veteran had normal hearing at the time of his 
separation from service, his opinion may have been rendered 
without conversion of the findings into ISO units.  His 
opinion does support that the veteran's noise exposure could 
cause hearing loss.  Accordingly, there is support for a 
finding that the veteran's hearing loss on the left is the 
result of service.  


ORDER

Entitlement to service connection for hearing loss on the 
right is denied.

Entitlement to service connection for hearing loss on the 
left is granted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


